Citation Nr: 1807628	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May1966 through April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affair (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was previously before the Board in In December 2013, at which time it was remanded for further development regarding Social Security Administration (SSA) and VA medical records.  The Board finds that there has been substantial compliance with its June 2016 remand and may proceed with final adjudication.  Stegall v. West, 11 Vet. App 268 (1998).

In March 2013, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing is no longer employed at the Board.  In October 2017, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran or his authorized representative regarding this issue.  However, the Board notes that the Veteran's authorized representative submitted a Post-Remand Brief in December 2017.  Thus, the Board presumes that the Veteran is waiving his right to a new hearing.  See 38 C.F.R. § 20.704(e) (2015).  



FINDINGS OF FACT

1.  Throughout the period at issue the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment and mood due to symptoms such as depressed mood, anxiety, anger, irritability, concentration difficulty, sleep difficulty, active and passive suicidal ideation, memory impairment, and occasional danger to himself, but not by total occupational and social impairment.

2.  The Veteran's service-connected disabilities do not preclude him from securing or maintaining a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The Veteran's PTSD is no more than 70 percent disabling.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to TDIU is not met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Veteran is currently assigned a 70 percent disability rating for his service connected PTSD effective April 11, 2007 (the date VA received his claim).

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency. 38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  In this case, the Veteran's appeal was certified to the Board in September 2012, so the revised regulations are inapplicable.  

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran seeks entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  The Veteran asserts that he is more disabling then his current 70 percent evaluation. He contends that he is entitled to a 100 percent rating for his service connected PTSD.

VA treatment notes indicate that the Veteran has been receiving treatment for PTSD since 2008 to the present.  

In June 2007, the Veteran was afforded a VA examination.  The examination contained a diagnosis of PTSD neurosis.  The Veteran's PTSD symptoms were noted to include: nightmares depression, flashbacks and problems sleeping. Specifically, the Veteran stated that he only sleeps 2-3 hours per night.  The Veteran reported that he is unable to relax, is easily irritable and has anger management problems.  He reports avoiding watching violent movies on television in order to not evoke his symptoms or precipitate more anxiety.  He reported that he was beginning to see a VAMC psychiatrist.

The examiner reported that on examination the Veteran was alert, oriented to time place and person.  He was noted as friendly and cooperative.  His mood was anxious and affect was depressed and limited in range.  The examiner noted that the Veteran denied suicidal or homicidal or psychotic thought disorder.  His judgement was intact, and insight was very limited.  The Veteran reported that he is employed as a semi-truck driver and has only lost a few hours from work due to his PTSD.  He is married with children and grandchildren, has limited social activities and currently has family stressors.  He was assigned a GAF score of 47.

On October 2008 VA examination for PTSD the Veteran endorsed symptoms of nightmares and frequent intrusive collections of his wound and his injury in Vietnam.  He reported being isolative, anxious and depressed.  He continues to avoid TV shows pertaining to Vietnam, war or violence.  He also reported that he continues to see a VAMC psychiatrist.  The Veteran does not appear to be taking medication for his PTSD, because the examiner noted that he is scheduled to be evaluated for psychotropic medications.  The examiner noted that the Veteran has been married for 42 years, recently stop working as a truck driver and has limited social activities.  The examiner noted that the Veteran had no impairment of thought process social functioning or post military stressors and has normal activities of daily living.  A GAF score of 52 was assigned.

VA treatment notes indicate that March 2010 the Veteran was admitted to hospital psychiatric unit for four days due to depression and suicide ideation.  Hospitalization records show he had suicidal ideations and plan to shoot himself.  His medication was increased and he noted that he was doing better in the increased dosage.  A GAF score of 45 was assigned.

In June 2011, the Veteran was afforded a VA examination.  The examination included a diagnosis of PTSD, major depressive disorder with psychotic features and alcohol abuse, which the examiner related to his PTSD symptoms.  The Veteran's PTSD symptoms were noted to include: nightmares, avoiding events with crowds, and irritability.  The Veteran reported that he is often loses his temper and two years ago attempted suicide and then came to VA.  He indicated his nightmares have improved but he has been less apt to socialize.  He denied suicidal and homicidal thoughts, and denied panic attacks.  The examiner reported that the Veteran takes psychotropic medication for his psychiatric condition.  

The examiner reported that that the Veteran has children that he sees every other day or talks to on the phone and is close to his daughter's children.  The examiner reported that on examination, he maintained appropriate eye contact; affective expression was within normal limits.  His mood was described as pretty good. Speech was normal and cooperative and friendly. He thought process was goal directed and sequential thought content was normal and GAF score was assigned as 50.

The examiner opined that the Veteran has moderate to severe impairment in his social functioning due to his symptoms (discussed above).  In addition, the examiner noted that his irritability negatively impacts the Veteran's marriage and family relationships and that he spends a lot of time to himself.

In August 2011, the Veteran underwent a mental status examination for SSA.  The examiner found that the Veteran was well dressed alert and oriented in memory, fund of knowledge calculation and judgment were normal.  The Veteran was found to be able to relate in a clear, concise, coherent manner, without apparent cognitive difficulties.  SSA did not find the Veteran disabled due to any disabilities.  SSA concluded that the Veteran's medical conditions were not severe enough to be considered disabling.  The Board notes the Veteran's SSA benefits are for his early retirement.

In January 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran is married for forty three years and report's that his marriage is in trouble and wife wants to leave.  The Veteran reported that he is still unemployed.  The examination included a diagnosis of PTSD.  The Veteran reported that he receives treatment for his PTSD at a VAMC.  The Veteran's PTSD symptoms were noted to include: flashbacks and recurrent thoughts, difficulty sleeping, isolation in his room and socially withdrawn.  The Veteran reports that his last suicidal ideation was 6 months prior to the examination.  The examiner noted that the Veteran's mood is depressed, but there is no evidence of psychotic symptomatology.

The examiner reported that on mental status examination, the Veteran appeared to be guarded and depressed, but he is oriented as to person place and time.  He spoke clearly and his answers are brief.  The examiner opined that the Veteran did not have any impairment of thought process, social functioning or evidence of post military stressors and had normal activities of daily living.  No alcohol or substance abuse reported and the examiner found that the Veteran can manage his VA benefits. Since last visit, the examiner noted that the Veteran's GAF score had improved from the assignment of 50 to 60 during the examination.


On an April 2012 VA examination the Veteran was noted to have occupational and social impairment due to mild or transient symptoms.  He was noted to be social withdrawn and to have recurring distressing recollections, flashbacks, avoidance tendencies, feelings of detachment, irritability, difficulty concentrating, difficulty sleeping, anxiety, depression, difficulty establishing relationships, and clinically significant distress in social and occupational tasks.  A GAF score of 60 was assessed.

In September 2015, the Veteran was afforded his most recent PTSD VA examination.  The examination included a diagnosis of PTSD.  The Veteran reported receiving treatment for his PTSD at a VAMC.  The examiner noted that the Veteran's symptoms included experiencing a combination of the following: distressing memories, distressing dreams, avoidance of external reminders that arouse memories, thoughts, or feelings associated with events, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior, hypervigilance, concentration difficulty, and sleep disturbance.  The examiner found that features of his PTSD condition have included social withdrawal, agitation, interacting with others in an abrasive or brusque  manner, and depressive symptoms (depressed mood, feeling fatigue, occasional feelings of worthlessness, and a past history of suicidal ideation-none at the present and no reported attempts) prior to the examination.  The examiner noted that the Veteran's mood is depressed, but no evidence of psychotic symptomatology was observed.

The examiner reported that the Veteran exhibited mild limitations in the areas of concentration, persistence, or pace (e.g., carrying out detailed instructions) and initiating or participating in any activity of daily living (e.g., household chores and maintaining regular hygiene).

The examiner reported that on mental status examination, the Veteran appeared alert and oriented.  No evidence of a psychotic process noted during the course of this examination and the Veteran denied suicidal ideation.  No significant memory loss or lack of concentration noted and judgement was unimpaired.  The examiner noted that the Veteran was dressed appropriately with good grooming and eye contact.  His speech, logical, goal -directed.  His mood was noted to be agitated.  The examiner opined that the Veteran exhibited moderate limitations in the area of social interaction and adaptation.  He exhibited mild limitations in the areas of concentration, persistence, or pace participating in any activity of daily living.

Upon review of the evidence above, the Board finds that a disability rating in excess of 70 percent is not warranted.  The evidence, as a whole, for the entire appeal period does not support a showing of total occupational and social impairment due to his symptoms.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  The Board acknowledges that the Veteran's PTSD symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, irritability, decreased concentration, and disturbances of mood and motivation.  However, his symptoms do not raise to the level of total impairment.

In this regard the Board notes that as noted in the VA examination reports and the Veteran's VA treatment records, the Veteran's functional impairments are not so severe as to impair his thought processes.  Indeed, his thought process was noted to be normal throughout the appeal period.  There was no evidence of delusions or hallucinations, and although the Veteran has occasional inability to function appropriately and effectively, his judgment was intact.  The Board recognizes that in June 2007 his insight was noted to be very limited; however, thereafter, his insight was noted to be normal.  The Board also recognizes that the record shows the Veteran has exhibited some suicidal ideations with suicidal plan noted in March 2010.  However, these symptoms were isolated with the most recent being noted in 2011 or over 7 years ago.  Further, suicidal thoughts are contemplated within the currently assigned 70 percent disability rating.  Further, VA treatment notes and the VA examination reports indicate that the Veteran is able to communicate effectively and that he is alert and oriented, with appropriate speech and normal thought processes.  Significantly, while the June 2011 examiner found the Veteran's symptoms to cause moderate to severe impairment, the evidence as a whole shows a disability picture more closely described as moderate.  Further, there has been no inappropriate behavior and no hallucinations.  Significantly, the record would tend to show an improvement in the disability.  Indeed, the most recent VA examinations of record show GAF scores of 60 which note moderate symptoms having increased from a low GAF score of 45.   

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiners' characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  The Board also recognizes the Veteran's occupational and social impairment.  However, the reported symptoms do not demonstrate total occupational and social impairment.  For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 70 percent for PTSD for the entire period. 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that the Veteran has also submitted VA medical statements dated May 2010 and November 2013 signed by two medical professionals.  The medical professionals reported that the Veteran has attended the PTSD clinic since 2008.  They noted that the Veteran continues to have PTSD symptoms that include nightmares, intrusive memories, and images of his combat experiences in Vietnam.  The medical professionals report that the Veteran reports having difficulty emotionally engaging in and maintaining friendships and has difficulty trusting others, which has resulted in the Veteran isolating himself including from members within his family system.  Further, they opined that the Veteran's social functioning is impaired as his occupational functioning.  The Board again notes that while some disruption in relationships is not disputed, but again these are symptoms contemplated within the currently assigned 70 percent disability rating.  

Further, the opinions above are contrary to the evidence of record and not supported by the VA treatment notes in which the Veteran is able to meet with other Veterans and minimal psychotherapy services is consistently noted.  Thus, the Board assigns little probative value and weight regarding the opinion that the Veteran's social and occupational functioning is totally impaired.  The Board does give the 2008, 2012, 2013 and 2015 VA examinations and opinions significant weight because the examiners reviewed the entire claim file and assessed the level of severity and symptomatology of the Veteran's service-connected PTSD.  In addition, the Veteran also testified in a Board hearing in March 2013 and discussed having a relationship with one of his children despite having many other social challenges.

In sum, the Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, a 100 percent rating requires, in addition to total occupational impairment, social impairment due to symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name is required.  Here, the Veteran has been married since 1966, able to engage in conversation, meets regular with other Veterans for group therapy, denies delusions and hallucinations and consistently presents well groomed.  Having always displayed some evidence of social competence, the Veteran does not now, nor at any time, show having total, meaning complete, and social impairment.  Of note, the 70 percent rating that the Veteran is currently assigned contemplates an inability to establish and maintain effective relationships, which is a more appropriate description of the Veteran's social impairment than the term total social impairment.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a disability rating in excess of 70 percent for PTSD is denied.


TDIU

The issue of entitlement to TDIU has been raised by the record; see Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the Veteran's March 2013 hearing, his authorized representative stated on behalf of the Veteran that he is unemployable due to his service connected PTSD.

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

The Veteran is service-connected for his lung cancer, PTSD, and a scar condition.  

As of July 18, 2017, the Veteran is serviced connected at 100 percent disabling for his lung cancer; service connected at 70 percent disabling for his PTSD; and service connected 0 percent disabling for his scar condition.  A 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Since the Veteran is ion receipt of a 100 percent disability rating due to his lung cancer effective July 18, 2017, the issue of entitlement to TDIU is moot as of that date.  The Board will focus on the period of time prior to July 18, 2017..  

Prior to July 18, 2017, the Veteran was service-connected for PTSD rated as 70 percent effective April 11, 2007 and for scars as noncompensable.  As such, the Veteran is found to have met the criteria for TDIU on a schedular basis under 38 C.F.R. § 4.16(a) during the period on appeal prior to July 18, 2017.

The question remaining is whether the Veteran was able to secure and follow a substantially gainful occupation due to his service-connected disabilities, PTSD and scars, during the period on appeal.  As will be discussed, the evidence of record suggests that the Veteran's service connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment at any time during the period on appeal.

In this regard, the Board notes that the Veteran is a high school graduate and attended several years of college.  VA military records indicate that the Veteran achieved the rank of E-3 in-service and held the position of radio operator prior to separation from service.  Post service, the Veteran mostly worked as a truck driver and reported that he worked from 1969 to 2008, which is thirty years total.

The Board further notes that the Veteran's STRs and his VA treatment records show complaints of and treatment for his service-connected disabilities, but they do not indicate that the Veteran is precluded from working based on those conditions.

In June 2011 the Veteran was afforded a PTSD examination.  The examiner opined that the Veteran had mild to moderate impairment in his work functioning.  He noted that he worked for 25 years as a truck driver without significant problems and working alone likely helped him maintain the job.  Significantly, the examiner specifically noted that the Veteran retired from his job due to his back injury which is not related to PTSD.

In a January 2012 general VA examination.  The examiner did note the Veterans conditions did not have an impact on his ability to work.  The examiner also confirmed that the Veteran last worked as a truck driver in 2008, slipped off steps of a truck cab and hurt his back.  He reported that the Veteran has not worked since because of backache.  The Board, again, notes that the Veteran is not service connected for a back disorder.

In June 2012, the VA examiner noted that since the Veteran's last visit, the examiner noted that the Veteran's GAF score had improved from 50 to 60.  The examiner determined that the Veteran was able to perform desk work.

During the March 2013 Board hearing, the Veteran testified that he is unable to work due to his service connected PTSD.  He stated that he last worked in 2005 and is basically not working due to his PTSD.  However, the Board finds his statements to be inconsistent with the evidence of record.  As noted above, the Veteran has repeatedly attributed his inability to work to his back disability which is not service connected.  

At the VA June 2013 PTSD examination, while the examiner found that the Veteran's PTSD had some occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation, the examiner concluded the Veteran is able to perform sedentary type or nonphysical work.

As discussed previously, the Veteran submitted a November 2013, psychological VA medical statement that opines that the Veteran is unable to work due to his service connected PTSD condition.  The Board finds the opinion is conclusive and not supported by the evidence of record.  The Veteran's VA treatment records indicate that the Veteran attends group and individual PTSD clinic appointments. The VA progress notes do not indicate or suggest total occupational impairment.  Although PTSD symptoms, such as poor memory and, irritability are noted, the Veteran is consistently reported as well-groomed without abnormal behaviors and in no acute distress, alert and oriented with logical affect- logical thought pattern and normal speech.  There is no history of psychosis.  While some suicidal ideations have been noted in the past, he has most recently denied suicidal ideation.

In 2015 VA provided a PTSD medical opinion regarding the Veteran.  The examiner also found that the Veteran had some occupational impairment with reduced reliability and productivity.  The examiner noted that the Veteran stopped working after thirty years due to retirement and did not opine that the Veteran was unable to work due to his service connected disabilities.

The Board further notes that in 2008 and 2011, the Veteran submitted disability applications to the Social Security Administration (SSA) alleging he was unable to work mostly due to a back condition.  The Veteran did not allege unemployability due to any of his service connected conditions.  While not binding on the VA, the Board has considered the SSA's finding that the Veteran is not disabled due to any disabilities.  In so finding, the SSA concluded that the Veteran's medical conditions were not severe enough to be considered disabling.  In 2008 SSA determined that based on the Veteran's description of the job of truck driver, he is still able to do that type of work and his condition does not keep him from working.  The Veteran receives SSA benefits since 2009 that appear to be SSA early retirement benefits and not based on any disabilities.  Thus, hold no relevance to the Veteran's claim for TDIU.

Upon consideration of the evidence above, the Board finds the 2008, 2010, June 2013, September 2015 PTSD VA examination and opinions probative and affords great weight as the PTSD opinions provided are based on a detailed assessment of the severity of the Veteran's disabilities.  The Board has also considered the November 2013, psychological VA medical statement and opinion.  The medical professionals opined that the Veteran's psychological disability rendered him incapable of either seeking or following employment.  The Board finds that this opinion had little probative value because it is contrary to the weight of the record which indicates that the Veteran has the ability to work sedentary nonphysical work and has some but not total occupational impairment 

In sum, the Veteran has demonstrated a continued ability to work, at least in sedentary work.  Moreover, the record shows that the Veteran's inability to work has been attributed to his back injury which is not service connected.  Significantly, the Veteran has so asserted himself most consistently in the record.  Thus, the Board finds that a TDIU is not warranted prior to July 18, 2017.

The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990


ORDER

A disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU prior to July 18, 2017 is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


